NOT FOR PUBLICATION                           FILED
                                                                         NOV 17 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAYLA DUKE; DAVID DUKE,                        No. 20-35155

                Plaintiffs-Appellants,          D.C. No. 6:17-cv-00770-MK

 v.
                                                MEMORANDUM*
CLYDE SAIKI, in his personal and official
capacity as former Director of Department
of Human Services, State of Oregon; et al.,

                Defendants-Appellees,

and

DEPARTMENT OF HUMAN SERVICES;
et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Shayla Duke appeals pro se from the district court’s judgment dismissing the

Dukes’ action alleging federal claims arising out of the reduction or termination of

government benefits. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a dismissal for failure to comply with a court order.

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing the Dukes’

action after the Dukes failed to file a fourth amended complaint as ordered or

inform the court of an affirmative choice not to amend. See id. at 640, 642-43

(discussing factors to consider in determining whether to dismiss under Fed. R.

Civ. P. 41(b) for failure to comply with a court order; this court may review the

record independently to determine if the district court abused its discretion); see

also Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir. 2004) (“The

failure of the plaintiff eventually to respond to the court’s ultimatum—either by

amending the complaint or by indicating to the court that it will not do so—is

properly met with the sanction of a Rule 41(b) dismissal.”).

      In light of our disposition, we do not consider Shayla Duke’s challenges to

the district court’s interlocutory orders. See Al-Torki v. Kaempen, 78 F.3d 1381,

1386 (9th Cir. 1996) (“[I]nterlocutory orders, generally appealable after final

judgment, are not appealable after a dismissal for failure to prosecute, whether the

failure to prosecute is purposeful or is a result of negligence or mistake.” (citation



                                           2                                    20-35155
and internal quotation marks omitted)).

      We reject as meritless Shayla Duke’s contentions regarding the magistrate

judge’s jurisdiction. See 28 U.S.C. § 636(b)(1).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Shayla Duke’s request for appellate counsel, set forth in her opening brief, is

denied.

      All pending motions are denied.

      AFFIRMED.




                                          3                                   20-35155